 FIRST NATIONAL BANK & TRUST CO.FirstNational Bank&Trust Co.andDarleneM.Snyder.Case 6-CA-6472February 19, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 26, 1973, Administrative Law Judge JoelA. Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to Lhe provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.We do not agree with the Administrative LawJudge's finding that it was unnecessary to considerthe independent 8(a)(1) allegation regarding Snyder'sdischarge for engaging in protected concerted activi-ties,while at the same time finding that Respondentdid not discharge Snyder in part because of engagingin such activit;es.As found by the Administrative Law Judge, Snyderwas responsible for, and participated in, employeeobjections to Respondent's lunch policy and thedischarge of Sam Harris. The evening before Sny-der'sdischarge,Respondent'sBranchManagerCherry was told that Snyder was going to the LaborBoard with respect to both the discharge of Harrisand Respondent's lunch policy.On the next day, December 13, the dischargeinterview took place. Cherry. Vice President McCon-nell, and Snyder were present. According to Cherry,she told Snyder that she knew that Snyder did notlike her job, and that she was going to have to let her(Snyder) go. Snyder asked if it was because of Harris,and Cherry responded that that was not the onlyreason. Cherry admitted on cross-examination thatone of the reasons she fired Snyder was becauseSnyderwas causing "unrest among the girls."iTheRespondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdmmistiativeLaw Judge's resolutions with respect tocredibility unless the cleai preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd 188F2d 362 (CA 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings2The supervisorystatus of Sam Harris is unclear,and therefore we makeno finding as to the protected status of Snyder's activities with respect to his95According to McConnell on cross-examination whenshown his pretrial affidavit, he claimed that he alonewas responsible for the discharge of Snyder, and that,immediately after hearing about Snyder's complaintsabout the lunches and her attempts to aid SamHarris, he became angry at Snyder, declared that hewouldn't "put up with that kind of stuff," and thendischarged Snyder. Without attempting to resolve theconflict between the testimony of Cherry and that ofMcConnell as to which bore sole responsibility forthe decision to fire Snyder, we find that in either caseSnyder's participation in the employee objections toRespondent's lunch policy was a reason for thedischarge of Snyder.Respondent's lunch policy clearly is a condition ofemployment, and the employees' objections to thatpolicy, including Snyder's participation therein, areconcerted activity for the purpose of mutual aid orprotection within themeaningof Section 7 of theAct.2 Therefore, we conclude that Respondent, inaddition to violating Section 8(a)(4) by dischargingSnyder because of its belief that she had filed, or wasabout to file, chargesagainstRespondent with theBoard, also interfered with, restrained, and coercedSnyder in the exercise of her Section 7 rights inviolation of Section 8(a)(l), by discharging her inpart for exercising those rights.3We also disagree with the Administrative LawJudge's conclusion that Respondent Branch Manag-erCherry's threat to see to it that Snyder would"never got [sic] another job in the whole area," wastoo remote from any activity protected by the Act tobe considered as constitutingan unfairlabor prac-tice.This conclusion was based on the finding thatCherry made this statementso asto alleviate the"disturbance" caused by the refusal of Snyder andher father to leave the premises.The record discloses, however, that when, onDecember 18, shortly after her discharge, Snyder andher father went to the bank and asked Cherry for anemployment reference for Snyder, Cherry's firstresponse was that she would give Snyder a recom-mendation which stated that Snyder had gone to theBoard. Snyder denied that she had done so, and itwas during the ensuing conversation that Cherryuttered the threat to blacklist Snyder with otheremployers.Clearly, then, Cherry's threat was made in thereinstatement3 .SouthwestLatex Corporation,175 NLRB 358;The Office Towel SupplyCompany, Incorporated.97 NLRB 449 ChairmanMiller concurs in thisfinding, and wouldsupport theorder herein on this 8(a)(1) basis He is ofthe view that the AdministrativeLaw Judgeand the majority have stretchedthe language of Section 8(a)(4) beyond its reasonable scope. and hetherefore respectfully dissents from the 8(aX4) finding But since the 8(a)( I)findings would,in his view, fully supportthe entire order and notice herein,he concurs in the remedyadopted byhis colleagues.209 NLRB No. 14 96DECISIONSOF NATIONALLABOR RELATIONS BOARDcontext of a conversation between Snyder and herfather on the one hand, and Cherry on the other,which concerned one of the reasons for Snyder'sunlawful discharge; namely, Respondent's belief thatSnyder had filed charges with the Board. Moreover,there is in this record no evidence of any "disturb-ance" which would excuse a blacklist threat. Indeed,the record shows only a strong disagreement betweenSnyder and her father with Respondent regardingRespondent's stated intention of seriously qualifyingSnyder's employment reference, of which Snyderwould have had no need had Respondent notillegally discharged her. For these reasons, we findthat Cherry's threat to blacklist Snyder was intendedto force Snyder to cease exercising her protectedrights, including filing charges and giving testimonyunder the Act, in violation of Section 8(a)(1) of theAct `tORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge. asmodified below, and hereby orders that Respondent,FirstNational Bank & Trust Co., North Hills,Pittsburgh, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order, as so modified.1.Substitute the following for paragraph I (c) andreletter paragraph (d) as (e):"(c)Threatening to prevent its employees fromobtaining employment elsewhere by blacklistingthem with other employers because its employeeshave exercised their rights. protected by the Act,including'the right to file charges and give testimonyunder the Act."(d)Discouraging employees from filing chargesunder the Act, or restraining employees fromengaging in concerted activities with respect to theirworking conditions, by discharging or in any othermanner discriminating against them in regard totheir hire or tenure of employment or any term orcondition of employment."2.Substitute the attached notice for that of theAdministrative Law Judge.4Chairman -tiller finds no basis in the record for reversing theAdministrative Law judge's plainly sensible interpretation of the circum-stances surrounding the remark made by Cherry. and accordingly does notjoin in this additional 8(a)(1) finding or in the change in the Order which hiscolleagues have made in thi. connectionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Darlene M. Snyder her formerjob or, if that job no longer exists, a substantiallyequivalent job, with backpay.WE WILL Nor discharge, or otherwise discrimi-nate against, employees because they intend tofile unfair labor practice charges with the Nation-al Labor Relations Board, or because they engagein protected activities concerning their workingconditions.WI: WILL NOT coercively question employees orcreate the impression that we are engaging insurveillance of them concerning their exercise ofrights guaranteed by the Act.WI- WILL NO r threaten to prevent our employ-ees from obtaining other jobs in the area becauseour employees have exercised their rights guaran-teed by the Act, including the right to file chargesand give testimony under the Act.WE WILL NOl in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights protected by the Act.FIRS!NATIONAL BANK& TRUST CO.(Employer)DatedBy(Representative)(Title)This is an offical notice and must not he defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced. or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may he directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONS 1 A rEMI NT OF 111E CASEJoci. A. HARMATZ, Administrative Law Judge:Based ona charge filed by Darlene M. Snyder on December 19,1972, and an amended charge filed on February 12, 1973. acomplaint was issued on February 21. 1973, whichallegesessentially that First National Bank & Trust Co., hereincalled the Respondent. engaged inunfairlabor practiceswithin the meaning of Section 8(a)(1) and (4) of theNational Labor Relations Act, as amended.A trial was conducted before me on March 8 and 9, FIRST NATIONAL BANK & TRUST CO.1973, at Pittsburgh, Pennsylvania. Upon the entire record,and my observation of the witnesses and their demeanor,and after due consideration of the briefs filed by theGeneralCounsel and the Respondent, I make thefollowing:FINDINGS OF FACT1.JLRISDICTIONRespondent,a national banking association,with itsprincipal office inWashington, Pennsylvania, is engaged inconsumer and commercial banking at several locations,including Pittsburgh, Pennsylvania. During the 12-monthperiod immediately precedingthe issuanceof the com-plaint,Respondent'sgross volume of business exceeded$500,000,including the transmittal of checks to out-of-statebanks for collection purposes of a value exceeding $50,000.The complaint alleges, the answer admits, and I find thatRespondent is anemployerengaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThere is no labor organization involved in this proceed-ing. The issues turn on the credibility of witnesses, and themain question concerns the lawfulness or unlawfulness ofthe discharge, on December 13, 1972, of the ChargingParty,Darlene Snyder.' This discharge, according to theallegations in the complaint, occurred against a back-ground of alleged independent 8(a)(1) violations includingcoercive interrogation,creating the impression of surveil-lance,and a threat to blacklist an employee unless sherefrained from engaging in concerted activity and filingcharges under the Act.Respondent's branch bank in North Hills, Pittsburgh,Pennsylvania,isa small facility,serving an essentiallyresidential community.It is staffedby threetellers, a headteller,a bank manager or head cashier,an assistantmanager, and a bookkeeper-proof operator,2 constitutingthe entire permanently assigned work force.Darlene Snyder was hired on September 19, 1972, as oneiThe complaintwas amended to further allege that Darlene Snyder wasdenied severancepay byvirtue of her protected activity and Respondent'ssuspicion or knowledgc that she was involved in a proceeding before theNational Labor Relations Board in violation of Sec 8(a)(1) and (4) of theAct The General Counselconceded at the hearing that, if the dischargewere found unlawful, the usual cease-and-desist remedy would beappropriateto fully redressthis alleged violation2The complaint alleges, the answer admits,and I find that J KnoxMcConnell, a vice president of Respondent.Billie JCherry,the branchmanager, BarbaraFisher,the head teller,and John R Rossi, the assistantmanager,were at all times material supervisors and agents of Respondentwithin the meaning of the Act9Unless otherwise indicated all dates refer to 19724The testimony is in dispute as to whether Snyder, in her initialemployment interview, was told byCherry, thebranch manager,that shewould have a daily lunchbrcak of one-half hour I do not regard resolutionof this issue as necessary to a disposition of this case.Ido note,however,that all employees affected by the lunch policy acknowledged griping aboutitand sinceCherry herselfadmitted,in essence, that the lunch situation wasless than ideal,Ido not regard the employee discussions as frivolous nor inany sense without legitimate foundation These discussions bear directlyupon their conditions of work.and were protectedby See 7 irrespective of97of three tellers,and she occupied that position until herdischarge on December13, 1972.3B.The Events Preceding the DischargePrior to her discharge,Snyder participated in discussionswith other nonsupervisory tellers, namely, Dorothy Trim-mer and Rita Hollis, relative to the Respondent's lunchpolicy.In this regard,undisputed testimony shows that byvirtue of the press of business during the normal lunchhours, coupled with the size of the available work force, thetellerswere not allowed a half-hour lunchbreak as such.4Instead,the tellers did not leave the premises,but theirlunchwas ordered from outside services after menurequestswere solicited among them.They ate in abackroom. The break had no fixed duration, but uponcompletion of lunch, each teller was expected to return toher cage to enable another to eat.' The record does notshow specifically the number of employee discussionsconcerning the lunch policy,but its clear import is thattherewere several.Although Hollis and Trimmer, asRespondent'switnesses,on direct examination attemptedtomitigate their concern for the lunch question, both, oncross-examination,admitted that they complained orgriped about management's practice in this regard. It isclear,however, that prior to December 10 no protestconcerning the lunches was ever addressed to any agent ofRespondent.In addition to her participation in the above discussions,Snyderwas the protagonist of a brief and abortiveexpression on behalf of Samuel J. Harris. Harris was hiredon October 2, 1972, and assigned to the North Hillsbranch.He was to be trained as branch manager and toreplaceMrs. Cherry, who at the end of 1972 was to betransferred to another location.6On December7, 1972,Harris was terminated by Vice President J. Knox McCon-nell.7During his tenure with the bank,Harris was regardedhighly by tellers Snyder and Hollis. On December 8, whenthese tellers learned of Hams' termination both felt bad,with Snyder taking it the hardest. That day, at Snyder'sinsistence,Hollis and Snyder called Harris from the homeof Hollis' niece .8 Both,in turn,expressed their surprise anddismay to Harris. Hollis then got off the phone whilethe degree to which employees were dissatisfied Hence I need not considerconflicts in testimony as to the degree to which employees found thispractice objectionableCertain aspects of the practice including whether or not a teller was attimes required to eat at the cage or teller'swindow are in dispute Withoutresolvingthis dispute,which I deem immaterial(see In4, supra ) Ihavebased the above findings on a composite of the testimony adduced onbehalf of Respondent,Harris alsofunctioned as loan manager for the branch during histraining period7Respondent's explanation for this discharge is undisputed andevidences that Harris was legitimately terminated when a replacement witha more extensive background in banking was hired4Hollis admits that she felt had about Harris' discharge,but that shereally viewed the whole matter as none of her business 7 hough the phonecall in question was made from the home of her niece, her testimony isgenerally to the effect that Snyder, a very young lady, who impressed me ashighly impressionable and hardly overpowering,had influenced her to dothings in connection with the Harris incident of which Hollis wanted nopart For these and other reasons, including significant contradictions in hertestimony,and her general demeanor,Idiscredit Hollis' intimations alongthese lines,and find that,at least initially,she willingly expressed her(( ontinued) 98DECISIONSOF NATIONALLABOR RELATIONS BOARDSnyder resumed the conversation. Snyder testified thatHarris told her that one of the others would be next to go,because that is the way Cherry is .9 At some point,thereafter, Snyder related to Hollis that Harris had saidthat "one of the two of us was going to get fired."It further appears that Snyder was somehow struck withthe idea of going to the Labor Board with respect to boththeHarris discharge and the lunch situation. After theabove-mentioned phone call, Snyder had dinner withHollis and Trimmer, the other rank-and-file tellers. Theydiscussed the possibility of going to the Labor Boardconcerning these issues, and Snyder stated that she wantedboth Trimmer and Hollis to get behind her and go to theLabor Board. The record does not disclose precisely whatTrimmer and Hollis told Snyder in response to thissuggestion.However, Hollis testified that, following thedinner conversation, Snyder continued to push the Harrismatter and called her frequently about this. Hollis'husband grew disturbed, and the calls ceased, as did allother discussions with Hollis, when her husband answeredone of Snyder's calls and told Snyder to stop bothering hiswife.This basically is what transpired between the tellers priorto Snyder's discharge. As a result of the foregoing, Hollisbecame increasingly concerned about her job. On Tuesdayevening,December 12, Hollis telephoned Barbara Fisher,the head teller.10Hollis told Fisher that Snyder washarassing her by calling at her home and trying to get Samback to the bank. Hollis expressed concern for her job,indicating to Fisher that Snyder had told her that Harrishad indicated that Hollis' job was in jeopardy. Hollis alsoinformed Fisher that Snyder was going to the Labor Boardconcerning the lunches and Harris. Fisher reassured Hollisthat the latter need not be concerned about her job.11Following this conversation, and that same evening, Fishercalled Cherry, the branch manager, and related what Hollishad told her, including the assertion that Snyder was goingto the Labor Board with respect to both the discharge ofHarris and Respondent's lunch policy.C.The Events of December 13; the DischargeOn the morning of December 13, a Wednesday, Cherry,concern for the discharge both after learning thereof and in the phoneconversation with Harris9Harris' account of the conversation is at variance with that of Snyder inthis regard. Harris makes no reference to the above statement, but testifiedthat he told both girls "to do what Cherry tells them and they won't havetrouble " I find that this difference is attributable to a failure ofcommunication, and I accept Snyder's account, since it is probably inaccord with her understanding and logically consistent with certain of hersubsequent actionsisAlthough certain testimony indicates that this occurred either on theMonday or Tuesday before the discharge, since the discharge occurred onWednesday, December 13, and all witnesses agree that the phone call wasplaced the evening prior thereto, I place this incident on Tuesday,December 12iiThis represents the substance of the phone conversation as related byFisher and Hollis, whose testimony, as to this incident, I find believablei2 I accept her testimony as to what transpired in this conversation I donote, however, that it has no probative value with respect to the question ofwhether or not Snyder had, in fact, communicated with the Board Holliswas not examined on this pointi3Fisher was not examined as to this conversation, and hence Snyder'stestimony in this regard was not subject to a denial or specific contradictionobviously as a result of her conversation with Fisher,sought out Hollis to inform her that she need not beconcerned about her job. However, in this conversation,they also discussed the fact that Snyder wanted Hollis togowith her to the Labor Board and that this wasmentioned in the sense that this "was one way of gettinghim back." Cherry, after a shift in her testimony, finallyacknowledged that Hollis informed her "that the LaborBoard informed Darlene [Snyder] that she would have tohave more than one person to complain about a conditionin her place of business." 12Sometime thatsameday, probably during the morninghours, Snyder approached Fisher and asked if she wasgoing to be fired. Fisher informed Snyder that she couldn'ttell her at that time. Fisher went onto ask why Snyder hadgone to Harris with her problems, and Snyder explainedthat Harris was to be the newmanagerand that she felt shecould talk to him. According to the testimony of Snyder,Fisher then asked, "Why did you go to the Labor Board?"ThisSnyder denied,whereupon Fisher admonishedSnyder about lying, stating "the man from the LaborBoard could tell me who it was." Snyder further testifiedthat Fisher stated that if she was fired she could thank SamHarris for it.13The discharge interview was held at the close of the dayand was attended by Snyder, Cherry, and McConnell.According to Cherry, she and Fisher did not discussSnyder on December 13.14 During the discharge interviewCherry told Snyder that she knew that Snyder did not likeher job, and that Cherry was going to have to let her go.Snyder then asked if it was because of Harris, and Cherrysaid that that was not the only reason. McConnell thenspoke up and said that this was his office and he was goingto get someone with more experience and make a few otherchanges.McConnell also stated that the bank would nothold Snyder back in any wayin securinga job or as far asunemployment compensation was concerned.15 Accordingto Snyder, McConnell stated that she would be paid untilthe end of the month of December. McConnell denied thisstating that he merely told Snyder that she would be paidthrough her pay period,meaningDecember 15.16Snyder's account of this conversationis,nonetheless,inconsistent with thegeneral tenorof Fisher's testimony,but because of my generalsuspicion ofRespondent's witnesses, including Fisher as discussedin depthinfra,IcreditSnyderisFisher testified and I find thatsometime prior to the discharge, notnecessarily on that day, she and Cherry had discussedSnyder and agreedthat they did not think that she was loyal According to Fisher "That put theicing on the cake, when she was tryingto get Sam Harris back He was nolonger employed at the bankShe had no reason to be concerned about him.Her concern was with FirstNational Bank& Trust Company."i',Based ona composite of the testimony of Cherry, McConnell, andSnyder, which, at leastas to the foregoing, is basicallyconsistentHowever,McConnell did contradict Snyder asto the reference to Harris,Cherry'stestimonyissilent on this pointMcConnell testified that he, and notCherry,in absolute terms denied that the Harris incidenthad anything to dowith the dischargeHowever,becauseIfindMcConnell'stestimonyunworthy of belief, for reasonsstated below,and since Respondent's othersupervisors admittedthat Snyder's effort onbehalf of Harris was a reasonfor the discharge, I credit Snyderi6This conflict is disposed of,infra,inthe sectionentitled "Theallegeddiscrimination " FIRST NATIONAL BANK & TRUST CO.99D.Concluding Findings1.Discrimination-The discharge and allegeddenialof severance paya.The dischargeThe General Counsel contends that the Respondentindependently violated Section 8(a)(1) and (4) as well bydischarging Snyder because she engaged in protectedconcerted activity, and/or because Respondent believedshe had filed charges with the Board.Respondent, by way of defense, asserts that the dis-chargewas predicated on legitimate considerations;namely, Snyder's poor work record and incompetence. Inaddition, the failure to terminate Snyder at an earlier date,according to Respondent, was attributable to a difficulty insecuringa replacement, which at the time of discharge wasallegedly available. The timing of the discharge is furtherexplained as necessitated by the discovery of her disloyaltyand that her efforts to involve another employee (Hollis) inher activities had "upset" the latter. Respondent alsopoints to the fact that no other employee actuallysupported Snyder in her activities with respect to thelunches and Harris' discharge.17 For the reasons statedbelow, i find that Respondent's position is not supportedby credible evidence.InRespondent's behalf testimony was adduced fromFisher, Cherry,McConnell, and fellow employees Hollisand Trimmer to the effect that Snyder was slow inperforming her work, that she had a poormanner inrelating to customers, and that she had bad work habitsand a poor appearance, including an improper physicalposture within the teller's cage and an offensive body odor.According to Snyder, prior to her discharge, she wasnever told her work was unsatisfactory, although herslownessin balancing her window18 was called to herattention by Fisher and other employees in a "joking"manner.Snyder's testimony also concedes that when shehad problems with balancing she would seek out Harris forassistance.This testimony tends to support Respondent'sclaimconcerning her slowness in balancing, and I amsatisfied that Snyder did encounter some difficulty withthis aspect of her job. However, as is true of Respondent'scriticism of Snyder's work performance in other respects, Ifind that Respondent's expressed concern over the slow-ness in balancing was highly exaggerated and not asignificantfactor contributing to her discharge.My17An issue exists as to the supervisory status of Harris, with Respondentarguing that he was and the GeneralCounselclaiming he was not asupervisor.In the view I take of the case, I need not resolve this issueiAThe balancing of the window is a daily bookkeeping task of eachteller,in order to determine the cash position as against their transactionson a particularday Althoughtellers normally performed this function attheir cage,Snyder,because she smoked, was permitted to balance herwindow in a backroom14 I note at this point that,as the General Counsel observes.Respondent'switnesses,particularly Vice President McConnell and BranchManager Cherry, offered contradictory testimony as to highly materialmatterswhich clearly were within their direct knowledge Overall, thetestimony adduced in behalf of Respondent was marked by hedging,frequent retraction,corrected half-truths, and contradiction The characterof this testimony,as well as the demeanor of the witnessesinvolved,renderhighly suspect the entirety of Respondent's factual caseconclusion in this regard is based not only on a mistrust ofRespondent's witnesses generally, 19 but also my difficultyin comprehending why, if Snyder's balancing had beenmarked by "daydreaming" and a slowness that had acritical bearing on teller operations, Respondent continuedto permit her to balance alone in isolation in a backroom,rather than withdraw this privilege, granted solely to allowSnyder to smoke while so engaged.xuWith respect to all other matters going to the defense IregardRespondent's testimony as totally incredible. Ibelieve that the criticism- of Snyder's appearance, hermanner of handling customers, and other alleged indiscre-tions are at best highly exaggerated and, at the least,conjured. In my opinion, the keywitnessesto her workperformance and its bearing upon the discharge containedserious contradictions21 inexplicable except to the extentthat they implicitly support the General Counsel's claimthat the true reason for the action taken against Snyderwas one which, in the mind of these witnesses, ought to beconcealed.For example, a key focal point to analysis of Respon-dent's defense is the testimony of Vice President McCon-nell and Branch Manager Cherry. Neither is what I wouldregard as a low-level supervisor. Both occupy positions ofresponsibility in Respondent's operations and cannot heregarded as inexperienced in handling personnel matters.Both attended and were the sole management representa-tives at the discharge interview which resulted in Snyder'sdismissal.Their testimony constitutes the only directevidence of the state of mind held by the agents ofRespondent who could have made the discharge decision.Yet, the testimony of McConnell and Cherry as to thecircumstances surrounding the discharge clashed in signifi-cant respects and was related by each in a manner whichprecludesany assumption that the differences wereattributable to a mere lapse in recollection. Thus, McCon-nell testified that he arrived at the branch about 2 or 2:30p.m.,December 13, and noticed that Snyder's posture atthe cage was poor. He called Cherry into the office andtoldher that he wanted Snyder dismissed. Cherry,according to McConnell, seemed very surprised, and shestated, "We're very short of help .... It really comes at ahad time." McConnell states that he then informed Cherry,"Iwant her out and I want her out now. Either 1 willdismiss her or you dismiss herAccording toMcConnell, he assuaged Cherry, by informing her that thebank had a replacement for Snyder.It is apparent from McConnell's version that he claimed20Head Teller Fisher did testify that, with respect to Snyder's privilegeduse of the backroom,"nothing was ever said about this," but that she wouldrequire Snyder to reopen her window when Snyder was seen daydreamingin the backroom though her balancing had been completed As relatedabove, if this was regarded as a serious problem, i am certain that Snyder'sright to use the backroom would have been eliminated21One example of the attempt to overstate Snydet's work deficiency washeard through the testimony of Cherry Cherry. initially, and other ofRespondent's witnesses insisted that all tellers have the same duties and nospecial tasks are assigned to them On cross-examination.however, sheconceded that Snyder alone was responsible for the tallying of welfarechecks, food stamps, and the vacation club Although Cherry offered anexplanation for this discrepancy in her testimony.Ifind it unpersuasive,and, in any event,itsmere offering reflects her penchant for shading thetruth to build a case againstSnyder. 100DECISIONS OF NATIONALLABOR RELATIONS BOARDexclusive responsibility for the decision to terminateSnyder. The significance of this phase of McConnell'stestimony takes on special meaning when coupled with hisdenial, on direct examination, that, prior to the discharge,he had any knowledge that Snyder said she had gone o.was going to the Labor Board, and where he furtherindicated that prior to the discharge he had not discussedSnyder with anyone.22 I find it highly significant thatunder McConnell's version of the discharge, by ascribingthe discharge decision to himself alone and then denyingknowledge of Snyder's extra work activities, Respondentwould enjoy a clear defense to the 8(a)(1) and (4)allegations of the complaint.Cherry's account is almost completely at odds with thatof McConnell. According to Cherry, when she learned onDecember 13 that Snyder was trying to get the other girlsto"getsomething to get him [Harris] back," this"finalized" Cherry's opinion that Snyder was not a loyalemployee, and she decided "to let Snyder go." Cherrystates that when McConnell presented himself to her thatday,mentioning something about Snyder's posture,23Cherry stated, "Don't mention that because I'm finishedwith her. I'm finished with her right now." According toCherry, it was she who informed McConnell that areplacement had been contacted and was available.24Cherry testified thatMcConnell had misstated the facts,insofar as he testified both that he made the decision to fireSnyder and that Cherry had opposed the discharge ongrounds that there was a shortage of tellers.These differences in my opinion are highly material toanalysis of the allegation that Snyder was unlawfullydischarged.On the basis thereof, I find incredible thetestimony concerning the availability of a replacement andfindRespondent's defense, in this regard, to be after-thought. In addition, McConnell's attempt to establish anironclad defense through testimony which I find unbelieva-ble is consistent with, and inferentially lends direct supportto,General Counsel's claim that the various legitimateconsiderations asserted in justification of the dischargewere pretextual.Indeed, the effort to conceal the true reason for thedischarge was not limited to McConnell. Thus, Head TellerFisher, when questioned as to whether Hollis informed heron December 12 that Snyder was going to the Labor Boardconcerning Harris, initially denied this, but then concededthatHollis had done so. Subsequently, on two occasions,Fisher testified that Hollis' references to the Labor Boarddid not "sink in." It is clear, however, from the overalltestimony of Fisher and Cherry, as well, that this fact didsink in and was of sufficient importance for Fisher toimmediately report it to Cherry.25A similar abortive attempt to dimin sh the significance ofthe threatened Labor Board action was made by Cherry,22On cross-examination, when confronted by his pretrial affidavit,McConnell admitted that prior to the discharge he heard that Snyder wascomplaining about lunches and trying to get help for Sam Harris Thatwhen McConnell heard this he blew up at Cherry and stated, "I won't putup with that kind of stuff," and then proceeded to discharge Snyder23Cherry states that McConnell entered the bank about 3 20 p in , ratherthan between 2 and 2 30 p in as he testified Since the bank closes its doorsto customersat 3 p in on Wednesdays, McConnell could hardly have seenSnyder in poor posture while customers were in the bank that daywho at first testified that she was certain that Hollis hadnotmentioned the Labor Board in their conversation onthemorning of December 13. When confronted with herpretrial affidavit, she reacted by attempting to excuse itscontent on the ground that the affidavit was given "whenwe had no counsel." She then conceded that she had in factdiscussedwithHollis that Snyder wanted to go to theLabor Board. Cherry also testified that in a discussion withFisher she learned that Hollis told the latter that Snyderhad said they had to have more than one employee to go tothe Labor Board.26Consistentwith this pattern, employees called byRespondent also gave testimony indicating an attempt toshade the importance of Snyder's expressed intention ofgoing to the Labor Board. Thus, Hollis, in testifying as toher conversation on December 12 with Fisher, stated thatshe did not tell Fisher that Snyder wanted her to go to theLabor Board. As was true of Cherry, Hollis, on reviewingher pretrial affidavit, corrected her testimony by admittingthat this, in fact, had been related to Fisher. Trimmer, theother teller, testified initially that Snyder had not suggestedthat Trimmer, Hollis, and Snyder should go to the LaborBoard, but on reviewing her affidavit she admitted thatSnyder said "we ought to go."Inmy opinion, the foregoing more than limits thetrustworthiness of Respondent'switnesses, for the com-monality displayed in their testimony concerning theLabor Board negates any assumption that the faulty recall,on essentially the same point, by all these witnesses wasattributable to mere coincidence.I see adeliberate, thoughunsuccessful, attempt to suppress the truth; namely, thatthe intentions of Snyder concerning the Labor Board werewithin the knowledge of Respondent's agents and that itwas an important consideration leading to Snyder'sdischarge.Upon careful consideration of the entire record, I amsatisfied and find that Snyder was discharged becauseRespondent believed that she had or was going to filecharges with the Board concerning the lunch policy and/ortheHarris discharge. It is apparent from this record that,throughHollis and Trimmer, Respondent's supervisors,Cherry and Fisher, were led to believe that Snyder hadfiled charges concerning certain matters. These supervisorsadmitted that Snyder'sactivitieson behalf of Harrisexhibited thetypeof disloyalty that required her termina-tion.Fisher, on the morning of the discharge,interrogatedSnyder concerning this matter and accused her of filingcharges with the Board in behalf of Harris. Snyder wassubsequently discharged, in midweek on the first workingday after Fisher and Cherry acquired knowledge ofSnyder's intention to fi:e a charge. I have heretoforediscreditedRespondent's testimony that a history ofincompetence was a factor contributing to the discharge.24Her testimony in this regard conflicts with McConnell's insofar as heclaims that Cherry opposed the discharge for lack of an availablereplacement25Fisher's expressed disinterest in the discovery of Snyder's intentionswith respect to the Labor Board is not only dubious in the light of theprobabilities,but is inconsistent with her subsequent action of reporting thisfact to Cherry26Cherry statedthat this was one of the reasons she was not concernedwith the Labor Board FIRST NATIONAL BANK & TRUST CO.101On the other hand, I have found from Respondent's ownwitnessesthat there was a deliberate, though unsuccessful,effort to create the impression that the possibility of LaborBoard charges had nothing to do with the discharge. Fromthe foiegoing, and the entire record, I infer to the contraryand find that Snyder was discharged solely becausemanagementbelieved that she was going to invoke theprocesses of the Board.27As heretofore indicated, Snyder had not in fact filedcharges prior to her discharge, but had only expressed herinterest in doing so. Nonetheless, in my opinion, Respon-dentwas precluded by virtue of Section 8(a)(4) fromdiscriminatingagainsther.The Board has held that the"contemplation" by employees of recourse to its remedies"is . . . the necessary first step in instituting Boardproceedings and, as such,must comeunder the safeguardsfor such proceedings "28 The Board went on to state: 29Thus, the discharge of an employee because he madeknown a decision to seek Boardassistanceon behalf ofhimself or for himself and othersisanindependentviolation of Section 8(a)(4).It is true, as Respondent argues, that the Board's 8(a)(4)order inHoover Designwas not enforced by the U.S. CourtofAppeals for the Sixth Circuit.30 However, in view ofsubsequent precedent, in all due respect to that court, I donot regard its decision as presently constituting persuasiveauthority.That holding predated the Supreme Court'sdecision inN.L.R.B. v. Scrrvener,11and was based on astrictconstruction of Section 8(a)(4) as previously en-dorsed by the Eighth Circuit Court of Appeals inN. L. R. B.v.RichieManufacturing Company,354 F.2d 90 (C.A. 8,1965).Scriveneralso arose in the Eighth Circuit: the latterhad held therein that Section 8(a)(4) does not "encompassdischarges of employees for giving written sworn state-ments to Board field examiners." There, too, the circuitcourt relied on the decision inRitchie.But the SupremeCourt reversed and, in the process, held that Section 8(a)(4)isnot to be limited to its literal terms, but is to beconstrued liberally "in order to effectuate the Section'sremedial purpose." In my opinion, the Supreme Court'sdecision inScrivenerpreserves the continuing viability oftheBoard's view inHoover Design.IfSection 8(a)(4)applies during the prehearing investigative stages to protectemployees who have neither filed a charge nor testified at aYr 1 do not agree with the General Counsel that Respondent would havedischarged Snyder had her conduct been limited to participation inemployee discussions concerning the lunch policy or the Harris discharge.Therefore, and because I believe Snyder's suggested method of seekingrecourse as to these matters supplied the motivation for Respondent's actionagainst her, I shall consider all remaining issues from the standpoint of the8(a)(4) allegation and deem it unnecessary to consider those issues whichare only relevant to an independent 8(a)(1) allegation based on dtscnmina-tion for engaging in protected concerted activitiesFinally, I note that my analysis of the evidence does not include theconflict to testimony between McConnell and Harris as to what was saidbetween them in conversations on December 12 and 13 This credibilityissue in my opinion is cumulative to the result reached28Hoover Design Corporation,167 s LRB 461, 462=' IbidsoHoover Design Corporation v 'v LR B,402 F.2d 987 (('.A 6, 1968)Si405 U S 1 17 (1972).32 SeeN LR B v IndustrialUnion of Marine & Shipbuilding Workers,391 U S 418, 424 (1968)hearing, it follows that employees who express an intentionto file a charge are similarly protected. To hold otherwisewould condone restraints upon employee access to Boardprocedures,32 and thereby reach a result inconsistent withthecongressionalobjective"toprevent the Board'schannels of information from being dried up by employerintimidation ofprospectivecomplainants. . . . [Emphasissupplied.]"33 I therefore find, contrary to Respondent, thatSnyder's contemplated action of filing a charge with theBoard was within the protective ambit of Section 8(a)(4).34Having found that Snyder was discharged because Re-spondent believed that she had filed a charge, I find thatRespondent thereby violated Section 8(a)(4) and (1) of theAct.b.The withholding of severance payAccording to the testimony of Snyder, as partiallycorroborated by her father, McConnell on December 13and Cherry on December 18 promised to continue her paythrough the end of that month. The General Counselargues that this benefit was later denied for discriminatoryreasons. I find that the General Counsel has not sustainedhisburden of proving that Snyder was entitled to orpromised this benefit, and for that reason I shall dismissthe 8(a)(1) and (4) allegations of the complaint relatedthereto.The General Counsel adduced no evidence that Respon-dent had any form of practice whereby severance pay wasgranted to tellers upon their termination. Furthermore, inview of her short tenure with the bank, I deem it highlyunlikely that, if such a practice existed, Snyder would havemet even the most liberal of eligibility requirements for anysuch benefit. Finally, considering the circumstances sur-rounding her discharge, I consider it highly improbablethatRespondent's agents would have manifested suchgenerosity to Snyder.35 Accordingly,I shall dismiss thisportion of the complaint.2.Interference, restraint, and coerciona.InterrogationIhave found that, on December 13, when Snyderinquired of Fisher as to herjob status, Fisher asked Snyderwhy she had filed a charge. In addition, Cherry admitted to11See N L R.Bv Scrivener. supraat 122sait seems clear enough to me that Sec 8(a)(4)'s objective of maintainingunimpeded access to Board processes precludes from consideration, as adefense to such an allegation,issues going to the meritorious or frivolousnature of the employees threat to file a chargeNo riskof success should beborne to prospective complaints as a precondition for the protection of Sec.8(a)(4), nor should employers be licensed to visit reprisals on employeessimply because grievances addressed to the Board ultimately are rejected bythat agency Accordingly,Ideem immaterial,and need not consider, thequestions raised as to whether other employees supported Snyder's desire tofile a charge, and whether Harris was a supervisorI-,Although I do not give weight to testimony supportive of the GeneralCounsel in this regard, I do not believe that Snyder and Werner weredeliberately stating falsehoods I deem their testimony as consistent withtheir understanding, though actually at odds with what was said by Cherryand McConnell Considering the overall testimony of Snyder and Werner, Iregard them as truthful witnesses and I attribute this conflict to variantperspectives, rather than fabrication or mistruth 102DECISIONSOF NATIONALLABOR RELATIONS BOARDseeking out Hollis, on that same day, to discuss the latter'sexpressed concern for her job. During this conversation,Cherry admitted to questioning Hollis as to Snyder'scomplaints concerning the lunch policy. I find that, in theoverall context of this case, Respondent, on these occa-sions,engaged in coercive interrogation and therebyviolated Section 8(a)(1) of the Act.b.The impression of surveillanceIhave credited Snyder's testimony that, on the morningof the discharge, Fisher, after questioning her as to why shehad filed a charge, responded to Snyder's denial thereof bystating that it was known that Snyder had gone to theBoard, that she was lying about it. and that the truth couldbe discovered through a Board agent. In the context ofRespondent's other unfair labor practices, I find on thebasisofFisher's statements that Respondent furtherviolated Section 8(a)(1).c.Thethreatened blacklistingIt is true that on December 18, when Snyder and Wernerappeared at the bank seeking,inter aha,an employmentreference,Cherry, atone point,stated that if Snyder andher father didn't leave the premises,Cherrywould see to itthat Snyder would"never got [sic] another job in the wholearea."36The GeneralCounsel, in support of this 8(a)(1)allegation,construes this as a threat of blacklisting"unlessshe [Snyder]and her fatherdropped thewhole matter." Ido not agree that the record admits of such an interpreta-tion.This statement was made at a time when Werner wasinsistingupon a favorable reference letter,and aftertempers had become heated,and after Werner had beenrequestedby Cherryto leave.My impression from therecordis that Cherry's threat was limited to alleviating thedisturbance and that it was too remote fromany activityprotectedby the Act tobe considered as constituting anunfair labor practice.Accordingly,Ishalldismiss the8(a)(1) allegationbasedon this incident.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.By coercively interrogating employees as to activitiesprotected by Section 7 of the Act, and by creating theimpression that such activities were subject to surveillance,Respondent has violated Section 8(a)(1) of the Act.3.By discharging Darlene M. Snyder because Respon-dent believed that she had filed charges with the NationalLabor Relations Board, the Respondent has engaged indiscrimination in violation of Section 8(a)(4) and (1) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it shall take certain affirmativeactions designed to effectuate the policies of the Act.Ithas been found that Respondent violated Section8(a)(4) and (1) of the Act by discriminatorily dischargingDarleneM. Snyder. I shall therefore recommend thatRespondent offer her immediate and full reinstatement toher former job or, if this job no longer exists, to asubstantially equivalent position, without prejudice to herseniorityor other rights and privileges. I shall furtherrecommend that Respondent make her whole for any lossof earnings she may have suffered as a result of herdischarge by payment of a sum of money equal to that shenormally would have earned from the date of discharge tothe date of Respondent's offer of reinstatement, less netearnings, with backpay and interest thereon to be comput-ed in the manner prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant io Section 10(c) of theAct, I hereby issue the following recommended:ORDER37Respondent, First National Bank & Trust Co., Pitts-burgh, Pennsylvania, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theiractivities protected by the Act.(b)Creating the impression that employee activityprotected by the Act is subject to surveillance.(c)Discouraging employees from filing charges underthe Act, by discharging or in any other manner discrimi-nating against them in regard to their hire or tenure ofemployment or any term or condition of employment.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed by the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferDarleneM. Snyder, immediate and fullreinstatement to her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered by reason of the discrimination against her, in themanner set forth in the section of this Decision entitled"The Remedy."(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful in analyzing the amount of backpayBased on the testimony of Snyder and Cherryprovided in Sec 102 48 of the Rules and Regulations, be adopted by the17 In the event no exceptions are filed as provided by Sec 102 46 of theBoard and become its findings, conclusions, and Order, and all objectionsRules and Regulations of the National Labor Relations Board, the findings,thereto shall he deemed waived for all purposesconclusions, recommendations, and recommended Order herein shall, as FIRST NATIONAL BANK & TRUST CO.due and the right to reinstatement and employment underthe terms of this recommended Order.(c) Post at its bank in North Hills, Pittsburgh, Pennsylva-nia, the attached notice marked "Appendix."38 Copies ofsaid notice,on forms provided by the Regional Directorfor Region 6, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, where notices to employees are customarily posted.In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuant103Reasonable steps shall he taken to insure that said noticesare not altered, defaced,or coveredby any othermaterial.(d) Notifythe Regional Director for Region 6. in writing,within 20daysfrom the receipt of this Order,what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegation of thecomplaint that the Respondent violated Section 8(a)(1) oftheAct bythreatening an employee with blacklisting be,and it hereby is, dismissed.to a Judgmentof the United States Courtof Appeals Enforcingan Order ofthe NationalLaborRelations Board."